ORDER
PER CURIAM.
Appellant, Nicholas Smith, appeals from his convictions for first degree assault in violation of Section 565.050,1 armed criminal action in violation of section 571.015, and felonious restraint in violation of Section 565.120. He contends the trial court erroneously sustained an objection to defense counsel’s closing argument. We affirm.
Having reviewed the briefs of the parties and the record on appeal, we conclude the trial did not err. An extended opinion would have no jurisprudential value. We *644have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise noted, all statutory refer-enees are to RSMo 2000.